                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    MARVIN DYKES and MARK HARRIS,                        CASE NO. C17-1549-JCC
10                           Plaintiffs,                   MINUTE ORDER
11            v.

12    BNSF RAILWAY COMPANY,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulation (Dkt. No. 35) and proposed
18   order (Dkt. No. 35-1) regarding a Federal Rule of Civil Procedure 35 examination. It is hereby
19   ORDERED that Plaintiff Marvin Dykes will undergo a physical examination on October 17,
20   2018 in accordance with the terms set forth in the parties’ stipulation (Dkt. No. 35).
21          DATED this 2nd day of October 2018.
22                                                           William M. McCool
                                                             Clerk of Court
23

24                                                           s/Tomas Hernandez
                                                             Deputy Clerk
25

26


     MINUTE ORDER
     C17-1549-JCC
     PAGE - 1
